
	

113 HR 948 IH: Standard Data and Technology Advancement Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 948
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Reed (for
			 himself, Mr. Doggett,
			 Mr. Reichert,
			 Mr. Lewis,
			 Mr. Boustany,
			 Mr. Young of Indiana,
			 Mr. Griffin of Arkansas,
			 Mr. Renacci,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Tiberi, and
			 Mr. Paulsen) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish consistent requirements for the electronic
		  content and format of data used in the administration of certain human services
		  programs under the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the
			 Standard Data and Technology
			 Advancement Act of 2013 or the Standard DATA Act of 2013.
		2.Data
			 standardization for improved data matching
			(a)In
			 generalPart A of title XI of the Social Security Act (42 U.S.C.
			 1301—1320b–5) is amended by inserting after section 1121 the following:
				
					1121A.Data exchange
				standardization for improved interoperability
						(a)Data exchange
				standards
							(1)DesignationThe
				head of the department or agency responsible for administering a provision of
				title III, IV, IX, XII, XVI, or subtitle A of title XX, or section 511, shall,
				in consultation with an interagency work group established by the Office of
				Management and Budget and considering State perspectives, by rule, designate
				data exchange standards for necessary categories of information required to be
				reported under the provision of law.
							(2)Data exchange
				standards must be nonproprietary and interoperableThe data
				exchange standards designated under paragraph (1) shall, to the extent
				practicable, be nonproprietary and interoperable.
							(3)Other
				requirementsIn designating data exchange standards under this
				subsection, the Secretary shall, to the extent practicable, incorporate—
								(A)interoperable
				standards developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget;
								(B)interoperable
				standards developed and maintained by intergovernmental partnerships, such as
				the National Information Exchange Model; and
								(C)interoperable
				standards developed and maintained by Federal entities with authority over
				contracting and financial assistance.
								(b)Data exchange
				reporting standards
							(1)DesignationThe
				head of the department or agency responsible for administering a provision of
				law referred to in subsection (a)(1) shall, in consultation with an interagency
				work group established by the Office of Management and Budget, and considering
				State government perspectives, by rule, designate data exchange reporting
				standards to govern the reporting required under the provision of law.
							(2)RequirementsThe
				data exchange reporting standards required by paragraph (1) shall, to the
				extent practicable—
								(A)incorporate a
				widely accepted, non-proprietary, searchable, computer-readable format;
								(B)be consistent with
				and implement applicable accounting principles; and
								(C)be capable of
				being continually upgraded as necessary.
								(3)Incorporation of
				nonproprietary standardsIn designating data exchange reporting
				standards under this subsection, the Secretary shall, to the extent
				practicable, incorporate existing nonproprietary standards, such as the
				eXtensible Markup
				Language.
							.
			(b)Effective
			 dateThe head of each
			 department or agency responsible for administering a proposed rule under
			 section 1121A of the Social Security Act shall issue a final rule under such
			 section, after public comment, within 24 months after the date of the enactment
			 of this section. The rule shall also contain details and future milestones for
			 stakeholder implementation.
			(c)Conforming
			 repeals and amendment
				(1)Conforming
			 repealsSection 105 of the Child and Family Services Improvement
			 and Innovation Act (Public Law 112–34), sections 2104 and 4003 of the Middle
			 Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), and subpart
			 3 of part B of title IV, and section 911, of the Social Security Act are each
			 repealed.
				(2)Conforming
			 amendmentSection 411 of the Social Security Act (42 U.S.C. 611)
			 is amended by striking subsection (d).
				
